United States Court of Appeals
                       For the First Circuit


No.   13-1885

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                FRANCISCO J. VÉLEZ-SOTO, a/k/a Fresh,

                        Defendant, Appellant.


                            ERRATA SHEET


     The opinion of this Court issued on October 14, 2015, is
amended as follows:

      On page 2, line 5, change "convictions" to "crimes."

      On page 2, line 7, delete "a" at the end of the line.